DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 11/29/2018.
Claims 1-20 are pending with claims 1, 13, and 17 as independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 13 does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “processing element configured to…”. The term “processing element” may be interpreted as software per se. True the specification recites, in paragraph [0018], examples of statutory “processing elements”, but the phrase “for example” in [0018] indicates that the number of “processing elements” is not limited to these recited in [0018]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-6 and 8, 11-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jayaraman et al. (US 2018/0322418, pub. 11/08/2018, hereinafter as Jayaraman) in view of Boies et al. (US 2009/0276381, pub. 11/05/2009, hereinafter as Boies).

As per claim 1, a method, comprising: 
accessing, by a computing system, information for a plurality of fields of a tracking data structure for a user submission; (Jayaraman discloses in [Abstract, 0005, and 0031] “Incident report submission forms may also have other free text input fields providing information about a problem in the natural vocabulary of the person reporting the problem… a help desk may receive an incident report from a customer that they cannot log into their email system, or a customer may complain that a service is down or running slowly. One common way for a user to provide an incident report is for a user to complete a web based form describing the complaint/issue.” a help desk user may receive a user submission of an incident form, wherein the incident form may comprise information for a plurality of fields of a tracking data structure)
predicting, by the computing system, correct values for multiple fields of the tracking data structure using a plurality of respective different machine learning classifier modules, (Jayaraman discloses in [0017-0024 and 0031] “To improve accuracy and acceptability of certain required fields in the incident report, the system may utilize machine learning and prediction techniques to supply proposed values rather than providing the end-user a generic default value.” The predicted proposed values may be correct values for the incident form fields) wherein the classifier modules use different sets of the plurality of fields as inputs and wherein the multiple fields include: 
a priority of the user submission; (Jayaraman discloses in [0017 and 0031] “Incident reports typically have multiple attributes that may be used to facilitate processing (e.g., corrective action) of the incident report. For example, these attributes may include, but not be limited to, priority, category, classification, and assignment. Priority may be used to determine an order in which to dedicate resources for resolution… the priority may be restricted (in some systems) to numerical values between 1 and 5.”) and 
an assignee for the user submission; (Jayaraman discloses in [0017 and 0031] “Assignment may be used to determine a work group responsible for correcting the incident.” The user who submits the incident form may indicate in the fields of the incident form a priority or order and a work group for correcting the incident) and 
in response to determining that at least one of the predicted correct values does not match a current value for a corresponding field of the tracking data structure, storing information indicating the mismatch; (Jayaraman discloses in [0017, 0024, and 0031] “machine learning techniques are used. For example, historical data may be collected, processed, and organized into a predictive model. The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields of the incident report… To improve accuracy and acceptability of certain required fields in the incident report, the system may utilize machine learning and prediction techniques to supply proposed values rather than user may override the predictive value if that is not acceptable to the end-user. Values that are changed (e.g., overridden) by an end-user may be tracked and utilized to determine accuracy of the model as well as further tune and refine the predictive model.” The override value provided by the user or default value may be may be the current value and the proposed values may be the predicted correct values.  The values that are changed may be saved to be utilized to further tune and refine the predictive model). 

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein the multiple fields of the tracking data structure further include: a classification type of the user submission; (Jayaraman discloses in [0005 and 0017] “Classification may be used to identify a class of incident (e.g., desktop, server, mobile device, etc.).” Different incident forms for different incident may be classified as submission from desktop, server, mobile, etc.). 

As per claim 3, the rejection of the method of claim 1 is incorporated and the method further comprising: automatically updating, based on the predicting, one or more of the multiple fields of the tracking data structure; (Jayaraman discloses in [0024] “retraining the model may be automatically or periodically triggered to update the model based on real-world changes. Models may be trained in a training instance and then pushed to a customer instance for production use.”). 

receiving feedback from one or more users associated with the submission, wherein the feedback is based on the automatic updates; and training one or more of the plurality of different machine learning classifier modules, based on the feedback; (Jayaraman discloses in [0031] “If the user does change the value (e.g., override it), the YES prong of decision 440, flow continues to block 450 where feedback regarding the change may be used to further refine the model and prediction method.”). 

As per claim 5, the rejection of the method of claim 1 is incorporated and further wherein the classifier module that predicts a correct value for the priority of the user submission operates based on inputs that include: a creation time of the submission; activity associated with one or more other related user submissions; and text from the submission; (Jayaraman discloses in [Abstract, 0017 and 0029] “Incident report submission forms may also have other free text input fields providing information about a problem in the natural vocabulary of the person reporting the problem…The predictive model may then be used to determine an initial value for a target attribute based in part on information entered into other fields of the incident report…the historical data may be limited to a particular customer, a particular time period, and selected for only completed incident reports so the data may represent a high degree of accuracy.”). 

wherein the classifier module that predicts a correct value for the priority of the user submission further operates based on inputs that include: an environment associated with the submission; a project associated with the submission; and a user that generated the submission; (Jayaraman discloses in [0028-0029] “creating a predictive model using historical information for use in predicting field values…the model is formed in part by training, tuning, and testing the model using historical data for a particular customer…data from a particular customer is used in this example because a generic model may not "understand" a cultural vocabulary of an organization. That is, different business entities may, on purpose or by accident, develop a dialect that is unique to their business. For example, there may be terminology unique to their organization when referring to in-house systems and technologies.” ). 

As per claim 8, the rejection of the method of claim 1 is incorporated and further wherein the classifier module that predicts a correct value for the priority of the user submission implements model stacking to generate output classifications using: multiple random forest models; multiple extreme gradient boosting models; multiple k-nearest neighbors models; multiple extra tree models; at least one adaptive boosting model; and at least one multilayer perceptron model; (Jayaraman discloses in [0024 and 0032] “Models may be trained in a training instance and then pushed to a customer instance for production use… On the training data, build two models including a naive/simple model and a non-naive model. The naive/simple At least multiple classifiers may be utilized in processing incident report). 

As per claim 11, the rejection of the method of claim 1 is incorporated and further wherein one or more outputs of a first classifier module of the plurality of different machine learning classifier modules are used as inputs to at least a second classifier module of the plurality of different classifier modules; (Jayaraman discloses in [0017 and claims 6 and 10-12] “wherein the at least one input field value in the incident reporting form is a priority field indicative of an order in which to dedicate resources for a resolution of the incident… wherein the at least one input field value in the incident reporting form is a classification field indicative of a class of a device associated with the incident… wherein the at least one input field value in the incident reporting form is an assignment field indicative of a work group associated with correcting the incident.”). 

As per claim 12, the rejection of the method of claim 1 is incorporated and further wherein the accessing and the predicting are performed for a plurality of tracking data structures for a plurality of user submissions periodically; (Jayaraman discloses in [0005, 0024, and 0029] “retraining the model may be automatically or periodically triggered to update the model based on real-world changes. Models may be trained in a training instance and then pushed to a customer instance for production use… Block 340 illustrates that after testing the model may be put into production use in a customer instance, for example. Block 345 illustrates that periodic retraining of the The new inputs appear to periodic as the model retrained). 

As per claim 13, an apparatus, comprising: one or more processing elements configured to: 
access information for a plurality of fields of a tracking data structure for a user submission; (rejected based on rationale used in the rejection of claim 1)
predict correct values for multiple fields of the tracking data structure using a plurality of respective different machine learning classifier modules, wherein the classifier modules use different sets of the plurality of fields as inputs and wherein the multiple fields include first and second input fields; (rejected based on rationale used in the rejection of claim 1) and 
in response to determining that at least one of the predicted correct values does not match a current value for a corresponding field of the tracking data structure, store information indicating the mismatch; (rejected based on rationale used in the rejection of claim 1). 

As per claim 14, the rejection of the apparatus of claim 13 is incorporated and further wherein the first input field is a priority of the user submission and the second input field is an assignee for the user submission; (Jayaraman discloses in [0017 and claims 9-12] “wherein the at least one input field value in the incident reporting form is a priority field indicative of an order in which to dedicate resources for a resolution of 

As per claim 15, the rejection of the apparatus of claim 13 is incorporated and further wherein the apparatus is further configured to: automatically update, based on the prediction, one or more of the multiple fields of the tracking data structure; (Jayaraman discloses in [0031] “If the user does change the value (e.g., override it), the YES prong of decision 440, flow continues to block 450 where feedback regarding the change may be used to further refine the model and prediction method. Flow continues to block 455 where the value as provide by the user is used for the incident report.”). 

As per claim 16, the rejection of the apparatus of claim 15 is incorporated and further wherein the apparatus is further configured to: receive feedback from one or more users associated with the submission, wherein the feedback is based on the automatic updates; and train one or more of the plurality of different machine learning classifier modules, based on the feedback; (Jayaraman discloses in [0024 and 0031] “Values that are changed (e.g., overridden) by an end-user may be tracked and utilized to determine accuracy of the model as well as further tune and refine the predictive model. Additionally, particular users who override and exaggerate their own priority (i.e., to get quick response for minor issues that are not actually important to the business) may be identified. Because actual historical data from a particular customer may be used, accuracy of the model may be increased.”). 


accessing information for a plurality of fields of a tracking data structure for a user submission; (rejected based on rationale used in the rejection of claim 1)
predicting correct values for multiple fields of the tracking data structure using a plurality of respective different machine learning classifier modules, wherein the classifier modules use different sets of the plurality of fields as inputs and wherein the multiple fields include: a priority of the user submission; and an assignee for the user submission; (rejected based on rationale used in the rejection of claim 1) and 
in response to determining that at least one of the predicted correct values does not match a current value for a corresponding field of the tracking data structure, storing information indicating the mismatch; (rejected based on rationale used in the rejection of claim 1). 

As per claim 19, the rejection of the non-transitory computer-readable medium of claim 17 is incorporated and further wherein one or more outputs of a first classifier module of the plurality of different machine learning classifier modules are used as inputs to at least a second classifier module of the plurality of different classifier modules; (rejected based on rationale used in the rejection of claim 11). 

As per claim 20, the rejection of the non-transitory computer-readable medium of claim 17 is incorporated and further wherein the accessing and the predicting are performed for a plurality of tracking data structures for a plurality of user submissions periodically; (rejected based on rationale used in the rejection of claim 12). 

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Schofield et al. (US 2012/0254181, pub. 10/04/2012, hereinafter as Schofield).

As per claim 7, the rejection of the method of claim 1 is incorporated and further the method comprising: pre-processing on one or more of the plurality of fields input to the classifier module configured to predict a correct value for the priority of the user submission, including: vectorizing text; scaling to a standard; and determining a distribution ratio, among multiple submissions, of a field value of the user submission; (Jayaraman discloses in [0028-0030] “Data cleansing may be performed to remove junk characters, correct spelling, and remove user preferences. Data preparation may also include functions to improve consistency of data or create composite information…Transformation of the data generally refers to preparing a mathematical model of English sentences. A first example sentence is "I am not able to login to my computer." This would be transformed into "not able," "login," and "computer."” Transforming text to mathematical model may be text vectorization. Correct spelling, removing junk characters and user preferences, etc. may be scaling to a standard)
N_gram generation may also be a part of data transformation at block 315. Single words represent a 1_gram and a pair of related words represent a 2_gram. In the above example, "not able" is a 2_gram while "login" and "computer" are 1_grams.”
Jayaraman does not explicitly disclose determining a distribution ratio, among multiple submissions, of a field value of the user submission. However, Schofield, in an analogous art, discloses in [0049-0054] “The algorithm takes the distribution ratio defined as the number of most frequent characters found in the sample divided by the number of characters in the sample less the number of most frequent characters… A high value of one of these ratios might therefore indicate a file encoded in the corresponding character encoding and can be used as such by the classification process… one confidence level is computed using a 64 by 64 matrix that represents the frequency of the most common character pairs (bigrams) determined by analysis of multiple text examples. Another confidence level could be computed in a similar fashion using the most common trigrams. These confidence levels for each known encoding are stored in the fingerprint.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaraman with the teaching of Schofield so that N-grams of texts are extensively used in text mining and natural language processing tasks.


Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Brodeur et al. (US 2008/0126887, pub. 05/29/2008, hereinafter as Brodeur).

As per claim 9, the rejection of the method of claim 1 is incorporated and further wherein one of the plurality of different machine learning classifier modules is a classification classifier that predicts a correct value for a classification type of the user submission, and wherein the classification classifier operates based on inputs that include: a number of comments; a number of assignments to a user associated with the submission; a priority of the submission; and text from the submission; (Jayaraman discloses in [0017 and claims 9-12] “wherein the at least one input field value in the incident reporting form is an assignment field indicative of a work group associated with correcting the incident… wherein the at least one input field value in the incident reporting form is a priority field indicative of an order in which to dedicate resources for a resolution of the incident… wherein the information in natural language text regarding an incident comprises a short description field generically describing an incident.”).
Jayaraman does not explicitly disclose a number of comments. However, Brodeur, in an analogous art, discloses in ([0015 and 0024] “The description field 215 may be configured for a user to add additional text describing the detected problem. The submit 220 button may be configured to transmit the error report with any attached A screenshot image may be taken and attached to the error report)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaraman with the teaching of Brodeur because “The error report interface provides a mechanism to further describe the detected bug by adding text description.” See Brodeur [0015].

As per claim 10, the rejection of the method of claim 1 is incorporated and further wherein the classifier module that predicts a correct value for the assignee of the user submission operates based on inputs that include: text from the submission; a product type associated with the submission; and content of one or more attachments associated with the submission; (Jayaraman discloses in [0024 and claims 9-12] “wherein the information in natural language text regarding an incident comprises a short description field generically describing an incident… wherein the at least one input field value in the incident reporting form is a classification field indicative of a class of a device associated with the incident.”).
Jayaraman does not explicitly disclose content of one or more attachments associated with the submission. However, Brodeur, in an analogous art, discloses in ([0015] “The error reporting application 125 may take a screen shot of the current state of the at least one application and attach the screen shot to a displayed error report interface. The error report interface provides a mechanism to further describe the detected bug.” A screenshot image may be taken and attached to the error report)


As per claim 18, the rejection of the non-transitory computer-readable medium of claim 17 is incorporated and further wherein the classifier module configured to predict a correct value for the priority of the user submission operates based on inputs that include: a number of comments on the submission; (rejected based on rationale used in the rejection of claim 9) a number of attachments to the submission; (rejected based on rationale used in the rejection of claim 10) a number of labels for the submission; (Jayaraman discloses in [0017] “Classification may be used to identify a class of incident (e.g., desktop, server, mobile device, etc.).”) 
Jayaraman does not explicitly disclose a number of users associated with the submission. However, Brodeur, in an analogous art, discloses in ([0015-0020] “the system 100 includes a cluster 105 of multiple computing platforms 110A-B connected by a local area network 115. The cluster 105 may represent an organization such as a corporation, manufacturer, university or other similar entity. The computing platforms 115A-B may be implemented using personal computers, laptops, workstations, and other similar devices…The error reporting application 125 may transmit the error report to the error reporting site 130. The error reporting site 130 may be an Internet location set up by the site administrator of the cluster 105…The system 100 may also include a single user 135 with a computing platform 105C…the computing platform 105C may The number of users may be associated with a cluster that would each submit error reporting application 125 to site 130 whereas a single user may submit error reporting applications 120’ and 125’ to site 140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayaraman with the teaching of Brodeur because “the reporting of errors may be a useful tool to measure the health of the corporate network and/or applications.” See Brodeur background and fig. 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        02/25/2022

/SHAHID K KHAN/Examiner, Art Unit 2178